Per Curiam. This case was initially filed in the Arkansas Court of Appeals and involves a second appeal. On June 3,1991, the appellant filed a motion in the court of appeals asking that this case be certified to the Arkansas Supreme Court. See Bobby Bratton v. Mitchell, Williams, Selig, Jackson and Tucker, 302 Arkansas 308, 788 S.W.2d 955 (1990). Motions to dismiss were also filed in the court of appeals by various appellees. On June 19, 1991, the appellant’s “motion to certify the Supreme Court, to remand and to stay brief time,” as well as all other motions filed by the parties in the court of appeals, were certified to this court. The various appellees again filed motions to dismiss. The motions of all parties were submitted to this court on June 24, 1991; on July 1, 1991, the appellees’ motions to dismiss the appeal were granted, and the appellant’s motion to remand and to stay briefing time was declared moot.  Subsequent to this July 1, 1991, order of dismissal, the appellant has filed petitions for “reconsideration” and a “motion to recall order.” On July 15, 1991, the appellant’s requests were denied. The appellant continues to file pleadings in this court such as this petition for writ of error coram nobis, which are without merit and which are burdensome to the administrative affairs of the court. The clerk is therefore directed to dismiss this petition for writ of error coram nobis and to accept no further filings by Bobby Bratton with reference to proceedings involving Case No. 91-161, regarding Mitchell, Williams, Selig, Jackson and Tucker, Jim Guy Tucker, et al. IT IS SO ORDERED. Brown, J., not participating.